internal_revenue_service department of the treasury number release date ndex number washington dc person to contact telephone number refer reply to cc intl plr-164516-01 date date legend taxpayer individual a individual b cpa firm dear this replies to your letter dated date in which taxpayer requests an extension of time under sec_301_9100-3 to file the election and agreement described in sec_1_1503-2 and the annual certification described in sec_1 g vi b in accordance with schedule a which is attached to and made part of this ruling letter supplemental information was submitted in a letter dated date the information submitted for consideration is substantially as set forth below the ruling contained in this letter is predicated upon facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as a part of the audit process individual a is a partner in cpa firm and has been responsible for the preparation of the consolidated tax returns of taxpayer and its members for the tax years at issue the affidavit of individual a describes the circumstances that led individual a to conclude that taxpayer was not required to file the statements described in sec_1 g for these tax years individual b is the vice president of taxpayer the affidavit of individual b indicates that taxpayer relied upon individual a and cpa firm to in re plr-164516-01 properly prepare taxpayer’s consolidated tax returns for the tax years at issue sec_301 -1 b provides that an election includes an application_for relief in respect of tax and defines a regulatory election as an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement sec_301_9100-1 provides that the commissioner has discretion to grant a taxpayer a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government in the present situation the statements described in sec_1_1503-2 are regulatory elections as defined in sec_301_9100-1 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant taxpayer an extension of time provided that taxpayer satisfies the standards set forth in sec_301_9100-3 based on the facts and circumstances of this case we conclude that taxpayer satisfies sec_301_9100-3 accordingly taxpayer is granted an extension of time until days from the date of this ruling letter to file the election and agreement described in sec_1_1503-2 and the annual certification described in sec_1_1503-2 in accordance with schedule a as provided in sec_301_9100-1 the granting of an extension of time is not a determination that taxpayer is otherwise eligible to file the statements described in sec_1 g the ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this ruling letter should be associated with the statements described in sec_1 g no ruling has been requested and none is expressed as to the application of any other section of the code or regulations to the facts presented pursuant to a power_of_attorney submitted with your request for relief a copy of this in re plr-164516-01 ruling letter is being furnished to your authorized representative sincerely s allen goldstein allen goldstein reviewer office of the associate chief_counsel international attachment schedule a cc in re plr-164516-01 schedule a an extension of time has been requested to file the election and agreement provided under sec_1_1503-2 with respect to the following affiliates for each of the tax years ended as indicated below an extension of time has been requested to file the annual certification provided under sec_1_1503-2 with respect to the following affiliates for each of the tax years ended as indicated below
